DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-7 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 04/06/2018. It is noted that applicant has filed a certified copy of the application, JP2018-074202, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 05/10/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 

[0010], line 1 recites “presses” but should recite “press”.
Appropriate correction is required.

Claim Interpretation
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). Therefore, the limitation “integrally molded, to be welded to each other” in line 2 of claim 5 has not been accorded any patentable weight.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160079584 A1).

Regarding claim 1, Lee discloses a battery ([0039]; Fig. 1; element 1) comprising: 

a battery can (“case 30”; [0042]; Fig. 1; element 30) having a cylindrical portion (Fig. 1; element 30), 

a bottom wall (Fig. 1; element 22 and 52) closing one end of the cylindrical portion (30), and an open rim (“opening”; [0072]; Fig. 1; element 31) continuing to the other end of the cylindrical portion (30); 

an electrode body (Fig. 1; element 10) housed in the cylindrical portion (30); and a sealing body (Fig. 1; element 21 and 51) fixed to the open rim (31) so as to seal an opening (Fig. 1; element 31) defined by the open rim (31), 

the sealing body (21, 51) including a sealing plate (Fig. 1; element 21) and a gasket (Fig. 1; element 51) disposed at a peripheral portion of the sealing plate (21), 

the gasket (51) being compressed between an end surface of the peripheral portion (Fig. 1; element 21) and the open rim (31), in a radial direction (annotated Fig. 1; element X) of the opening (31).  

    PNG
    media_image1.png
    800
    451
    media_image1.png
    Greyscale


Regarding claim 2, Lee discloses wherein the open rim (31) has a projection (Fig. 1; element 33) protruding inward in the radial direction (X), and the gasket (51) is compressed in the radial direction (X) by the projection.  

Regarding claim 3, Lee discloses wherein, in a height direction (annotated Fig. 1; element Z) of the battery can (30), the end of the projection (33) is substantially equal in position 

Regarding claim 5, the limitation “wherein the sealing plate and the gasket are integrally molded, to be welded to each other” includes a recitation of intended use. Thus, the instant claim does not patentably distinguish the claimed invention from the disclosure of Lee.  

Regarding claim 6, discloses wherein the battery can (30) is configured not to have a constricted portion interposed between the gasket (51) and the electrode body (10).  

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike et al. (JPS5981862A, machine translation used for rejection below).

Regarding claim 1, Oike discloses a battery (Fig. 2) comprising: a battery can (Fig. 2; element 11) having a cylindrical portion (Fig. 2; element 11), 

a bottom wall (Fig. 2; bottom of element 11) closing one end of the cylindrical portion (11), and an open rim (Fig. 2; element 11a to 155) continuing to the other end of the cylindrical portion (11); 

an electrode body (Fig. 2; element 12-14) housed in the cylindrical portion (11); and a sealing body (Fig. 2; element 17, 18, and 15) fixed to the open rim (11a-155) so as to seal an opening defined by the open rim (11a-155), 

the sealing body (17, 18, and 15) including a sealing plate (Fig. 2; element 17, 18) and a gasket (Fig. 2; element 15) disposed at a peripheral portion of the sealing plate (17, 18), the gasket (15) being compressed between an end surface of the peripheral portion and the open rim (11a-155), in a radial direction (annotated Fig. 2; element X) of the opening (11a-155).  


    PNG
    media_image2.png
    568
    575
    media_image2.png
    Greyscale

Regarding claim 2, Oike discloses wherein the open rim (11a-155) has a projection (Fig. 2; element 19) protruding inward in the radial direction, and the gasket (15) is compressed in the radial direction (X) by the projection (19).  

Regarding claim 3, Oike discloses wherein, in a height direction (annotated Fig. 2; element Z) of the battery can (11), the projection (19) is substantially equal in position to a center of the end surface (Fig. 2; element 17).  
claim 4, Oike discloses wherein, in a height direction (Z) of the battery can (11), the open rim (11a-155) is smaller in outer diameter (Fig. 2; diameter of element 11a) at a lowermost position (Fig. 2; diameter of element 11a) in contact with the gasket (15), than the cylindrical portion (11).  

Regarding claim 5, Oike discloses wherein the sealing plate (17) and the gasket (15) are integrally molded ([008]).

Regarding claim 6, Oike discloses wherein the battery can (11) is configured not to have a constricted portion interposed (Fig. 2) between the gasket (15) and the electrode body (12-14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160079584 A1) in view of Wendling (US 20100216014 A1).

Lee discloses all claim limitations of the claim 1 as set forth above. Lee fails to disclose wherein, in a height direction of the battery can, the open rim is smaller in outer diameter at a lowermost position in contact with the gasket, than the cylindrical portion.

Wendling discloses that a “bead 16 is provided to help create and maintain axial closing forces during and after the sealing” ([0035]) of a cylindrical battery can and a sealing body (Fig. 1). The bead disclosed by Wendling is at a lowermost position in contact with a gasket (Fig. 1; element 40) of Wendling’s invention and is smaller in outer diameter than the cylindrical portion disclosed by Wendling.

    PNG
    media_image3.png
    281
    444
    media_image3.png
    Greyscale


Wendling and Lee are analogous art from the same field of endeavor, namely the fabrication of cylindrical batteries with sealing bodies. Therefore it would have been obvious to one of ordinary skill in the art to have modified Lee by employing the bead of Wendling. In .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160079584 A1).

Lee discloses all claim limitations of claim 1 as set forth above. Lee further discloses wherein the diameter of the battery can is 2-5 mm ([0025]). As illustrated in Fig. 3, the distance between the gasket (51) and electrode body (10) is considerably less than the diameter of the can (30). Therefore, it would have been obvious to one of ordinary skill in the art that in Lee’s disclosure a shortest distance between the sealing body and the electrode body is 2 mm or less based on the approximate dimensions provided by Lee.

    PNG
    media_image1.png
    800
    451
    media_image1.png
    Greyscale

Alternatively, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728